               Case 1:13-cr-00108-ELR-JSA Document 129 Filed 06/25/20 Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

             JOHNATHON KELLY,
                   Movant,                                       CRIMINAL ACTION NO.
                                                                      L13-CR-108-ELR
                   V.

                                                                    CIVIL ACTION NO.
             UNITED STATES OF AMERICA,                               1:20-CV-1831-ELR
                   Respondent.


                                                   ORDER

                   Presently before the Court is the Magistrate Judge's Report and


             Recommendation (R&R), [Doc. 125], recommending that the pending 28 U.S.C.

               2255 motion to vacate, [Doc. 123], be denied. Movant has filed his objections in

             response to the R&R, [Doc. 127], as well as a motion to amend his § 2255 motion,

             [Doc. 128].

                   A district judge has broad discretion to accept, reject, or modify a magistrate

             judge's proposed findings and recommendations. United States v. Raddatz, 447 U.S.


             667, 680(1980). Pursuant to 28 U.S.C. § 63 6(b)(l), the Court reviews any portion of

             the Report and Recommendation that is the subject of a proper objection on a de novo

             basis and any non-objected portion under a "clearly erroneous" standard. "Parties


             filing objections to a magistrate's report and recommendation must specifically


             identify those findings objected to. Frivolous, conclusive or general objections need




A072A
(Rev.8/82)
               Case 1:13-cr-00108-ELR-JSA Document 129 Filed 06/25/20 Page 2 of 4




             not be considered by the district court." Marsden v. Moore, 847 F.2d 1536, 1548

             (llth Cir. 1988).

                   As recounted by the Magistrate Judge, on June 30, 2014, Movant entered a


             negotiated guilty plea in this Court to transporting a minor in interstate commerce for

             prostitution, and on September 12, 2014, this Court sentenced Movantto 132 months


             of imprisonment to be followed by twenty years of supervised release. He did not

             appeal. On March 15, 2017, Movant filed a § 2255 motion that was denied as

             untimely, and the Eleventh Circuit affirmed that dismissal.


                   Because he has already sought § 2255 relief, the pending motion is successive,


             and the Magistrate Judge correctly points out that this Court lacks jurisdiction to

             review it because Movant has failed to obtain preauthorization from the Eleventh

             Circuit. United States v. Holt. 417 F.3d 1172, 1175 (I 1th Cir. 2005). As such, the

             motion must be denied.


                   In his objections, Movant contends that he is actually innocent and has text

             messages from the minor whom he trafficked to prove it. Movant also states that he


             raised his actual innocence claim in his first § 2255 motion, and contends that this

             Court should have, but did not, hold a hearing regarding his actual innocence claim.

             He thus argues that he was not given a full and fair hearing with respect to his first §

             2255 motion, and the current § 2255 motion is therefore not successive under




A072A
(Rev.8/82)
               Case 1:13-cr-00108-ELR-JSA Document 129 Filed 06/25/20 Page 3 of 4




             Magwood v. Patterson, 561 U.S. 320, 335 (2010) ("[T]he phrase 'second or


             successive' would not apply to a claim that the petitioner did not have a full and fair


             opportunity to raise previously."). However, Movant did raise his claim previously;

             this Court rejected that claim, and the Eleventh Circuit affirmed.


                    In response to Movant's argument that this Court should have held a hearing


             on his claim of actual innocence, this Court first acknowledges that a viable claim of


             actual innocence can toll the operation of the § 2255 statute of limitations. However,

             in order for that to happen, the movant must present "evidence of innocence so strong


             that a court cannot have confidence in the outcome of the trial unless the court is also


             satisfied that the trial was free of nonharmless constitutional error." McOuis.gm v,


             Perkins, 569 U.S. 383, 401 (2013) (quotation and citation omitted). In rejecting

             Ivlovant's claim of actual innocence, this Court found that Movant had failed to

             present any '"new reliable evidence' that might support a claim of actual innocence."


             [Doc. 105 at 11]. As such, there was clearly no requirement to hold a hearing.


             Accordingly, it is clear that Movant had a full and fair opportunity to litigate his claim

             in his first § 2255 motion, and the now-pending motion is successive.

                    Moreover, if Petitioner has compelling evidence of his innocence, he can


             present that to the Eleventh Circuit in a motion to file a second or successive § 2255

             motion. This Court notes, however, that if he has text messages that prove his




A072A
(Rev.8/82)
               Case 1:13-cr-00108-ELR-JSA Document 129 Filed 06/25/20 Page 4 of 4




             innocence, he should provide copies of those messages to the Eleventh Circuit along

             with his motion.


                       Finally, this Court has reviewed Movant's proposed amended § 2255 motion


             and concludes that a series of plans for social sendces organizations and religious

             organizations, as well as Movant's movie script, do nothing to demonstrate that he is


             entitled to § 2255 relief.

                       Having reviewed the record in light of Movant's objections, this Court


             concludes that the Magistrate Judge is correct. Accordingly, the R&R, [Doc. 125], is


             hereby ADOPTED as the order of this Court, and the § 2255 motion, [Doc. 123] is


             DENIED. Movant's motion to amend his § 2255 motion, [Doc. 128], is DENIED as

             futile.


                       This Court further agrees with the Magistrate Judge that Movant has failed to

             make "a substantial showing of the denial of a constitutional right," and a Certificate


             ofAppealability is DENIED pursuant to 28 U.S.C. § 2253(c)(2).

                       The Clerk is DIRECTED to close civil action number 1:20-CV-1831-ELR.

                                                     9 <T^i
                       IT IS SO ORDERED, this <^r day of /1,/,,-^                          ,2020.
                                                                     7^

                                                                ^tc^fl        WjA
                                                      ELEANOR L. ROSS
                                                      UNITED STATES DISTRICT JUDGE




A072A
(Rev.8/82)
